                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION
LUIS GUZMAN DIAZ,

              Plaintiff,                                  Case No. 18-cv-12128
v.                                                        Hon. Matthew F. Leitman

GREAT LOGICS, INC.,

          Defendant.
__________________________________________________________________/

                       ORDER ON STATUS CONFERENCE

        The Court held an on-the-record status conference in this action on February

6, 2020. For the reasons stated on the record during that conference, IT IS

HEREBY ORDERED as follows:

      All dates in the current case management and scheduling order (ECF No. 16)

        are ADJOURNED;

      Plaintiff’s motions in limine (ECF Nos. 22, 23) are TERMINATED

        WITHOUT PREJUDICE AS MOOT. Plaintiff may re-file these motions

        as appropriate at a later stage of this action.

      The oral motion of attorney Blake P. Lipman, attorney of record for Defendant

        Great Logics Inc., to withdraw as counsel for Great Logics is GRANTED;

      Great Logics shall retain new counsel and have that counsel file an appearance

        with the Court by no later than March 23, 2020. If an attorney does not file


                                             1
      an appearance on Great Logics’ behalf by that date, the Court may enter a

      default and/or a default judgment against Great Logics;

    Plaintiff shall file a motion for leave to file a First Amended Complaint by no

      later than March 6, 2020;

    Plaintiff shall serve the motion for leave on Vikram Pasala at the address

      stated on the record during the conference; and

    Any response(s) to Plaintiff’s motion for leave shall be filed by no later than

      April 17, 2020.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: February 6, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 6, 2020, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                         2
